Exhibit 10.1
2011 Incentive Compensation Program
Amir Bassan-Eskenazi, President and Chief Executive Officer

         
Base Salary (annual):
  $ 412,000  
Bonus Potential:
       
First Half
    222,480  
Second Half
    222,480  
 
     
Total
  $ 444,960  

              First Half     % Goal 2010 Officer Bonus Goal   Weighting
1) Achieve bookings goal
    20 %
2) Achieve revenues goal
    20 %
3) Achieve opex goal
    20 %
4) Achieve product development goal
    20 %
5) Achieve teamwork goal
    20 %
 
       
Total
    100 %

2011 Incentive Compensation Program
Ravi Narula, Senior Vice President and Chief Financial Officer

         
Base Salary (annual):
  $ 253,100  
Bonus Potential:
       
First Half
    75,930  
Second Half
    75,930  
 
     
Total
  $ 151,860  

              Second Half     % Goal 2010 Officer Bonus Goal   Weighting
1) Achieve operating results goals
    20 %
2) Achieve financial management goals
    10 %
3) Achieve processes improvements goals
    7.5 %
4) Achieve audit and financial controls goals
    15 %
5) Achieve employee satisfaction and retention goal
    2.5 %
6) Achieve group goal (CEO’s goals)
    50 %
 
       
Total
    100 %

 



--------------------------------------------------------------------------------



 



2011 Incentive Compensation Program
Rob Horton, Senior Vice President and General Counsel

         
Base Salary (annual):
  $ 250,000  
Bonus Potential:
       
First Half
    75,000  
Second Half
    75,000  
 
     
Total
  $ 150,000  

              Second Half     % Goal 2010 Officer Bonus Goal   Weighting
1) Achieve corporate governance securities compliance goals
    10 %
2) Achieve legal department customer satisfaction goals
    10 %
3) Achieve human resources goals
    10 %
4) Achieve Board of Directors support goals
    7.5 %
5) Achieve litigation management goals
    10 %
6) Achieve teamwork goal
    2.5 %
7) Achieve group goal (CEO’s goals)
    50 %
 
       
Total
    100 %

2011 Incentive Compensation Program
Ran Oz, Executive Vice President and Chief Technology Officer

         
Base Salary (annual):
  $ 225,000  
Bonus Potential:
       
First Half
    67,500  
Second Half
    67,500  
 
     
Total
  $ 135,000  

              Second Half     % Goal 2010 Officer Bonus Goal   Weighting
1) Achieve specified technology demonstration goals
    12.5 %
2) Achieve roadmap goals
    15 %
3) Achieve corporate development goals
    7.5 %
4) Achieve intellectual property goal
    5 %
5) Achieve partnership goals
    5 %
6) Achieve teamwork goal
    5 %
7) Achieve group goal (CEO’s goals)
    50 %
 
       
Total
    100 %

 